October 27, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
             JANE UCHE AMADI, CONSTANCE NNADI, AND WORLD
               ANOINTING CENTER MINISTRIES, INC., Appellants

NO. 14-10-01216-CV                       V.

                              CITY OF HOUSTON, Appellee
                                 ____________________



      This court today heard a motion for en banc reconsideration filed by appellee, City
of Houston. We order that the motion be granted, and that this court’s former judgment
of July 7, 2011 be vacated, set aside, and annulled. We further order this court’s opinion
of July 7, 2011, withdrawn.

      This cause, an appeal from the judgment in favor of appellee, the City of Houston,
signed November 9, 2010, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court’s en banc opinion.

      We order appellee, the City of Houston, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.